Title: To Thomas Jefferson from George Jefferson, 9 June 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Richmond 9th. June 1807
                        
                        The wreck’d articles were forwarded to Milton yesterday.—The boxes were found to be right, there having been
                            15, exclusive of Mr. Burwells—no bill of lading came with them, or the mistake would not have been made.—I omitted in my
                            hurry to take the numbers of the 3 missing casks, to enable you to replace the articles they contained.
                        The mill stones have likewise been received & forwarded.—Some porter & ale shipped by Hare & Son
                            of Philadelphia in Apl has never come to hand.
                        I fear the Coal cannot be forwarded.—H & S
                            inform me that they do not think they can get a Vessel to take so small a quantity.
                        I urged them to endeavor to get it in with some other persons, but they raise difficulties about the measure falling greatly short &c, so that I apprehend
                            they will not do it.—they say they are shipping some for the Treasury department, & recommend your borrowing, &
                            returning it when you get your Winters supply.—If you do not like to do this, I fear you will have to purchase as you can
                            get it in Washington.—Indeed I am beginning to apprehend that these people are backward in shipping coal for others, with
                            the view of making sales there themselves. 
                  I am Dear Sir Yr. Very humble Servt.
                        
                            Geo. Jefferson
                     
                        
                    